Appeal from an order granting defendant’s motion to set aside plaintiff’s notice of examination before trial. Order vacating notice of examination before trial reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs and disbursements. Examination to be had at any Special Term in Schenectady county on eight days’ notice. Hill, P. J., Crapser and Bliss JJ., concur; Schenek and Foster, JJ., dissent upon the ground that plaintiff has been guilty of gross laches; in addition that the scope of the examination is too broad.